AO 245B (Rev. 02/18) Judgment in a Criminal Case

 

 

Shect l
` UNITED STATES DISTRICT COURT
Eastem District of Pennsylvania
UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
V. )
F| LED)
SILVER BuCKMAN ) Case Number: DPAE2:14CR00540-001
JAN 1 mmg) USM Number: 71695-066
KATE BAF\KMAN,C|) k Ri|ey Ross, ||\, Esq.
By Dep. erk D¢f¢odm's Auomey
THE DEFENDANT:
l:l pleaded guilty to count(s)

 

|:l pleaded nolo contendere to count(s)

 

which was accepted by the court.
il was found guilty on count(s) One through 12 of the |ndictment

 

after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:

Title & Section

 
   

   

     

       

- -"-rhr v-- _ - -_.'-"' th
'---.: _-fi! ' :- .L.-I- _"-'-_»'.' 3-
18§§134 ing and abetting
The defendant is sentenced as provided in pages 2 through __§_ of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
|:I The defendant has been found not guilty on count(s)

 

|:l Count(s) l:] is l:l are dismissed on the motion of the United States.

 

_ . It is ordered t_hat the defendant must notify the Un_ited States attorney for this di_st:r_ict within 30 da s of any change of name, residence,
or maillng address untll_ all fines, restitution,_costs, and spec1al assessments imposed by this judgment are y paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances

1/9/2J0l9 _ /

 

Signatg;e/of]udge

W:;?/~»/

R. aarclay Surn'ck, u.s. Distn'cr Judge

 

Name and Title of Judge

1/9/2019

 

Date

AO 2458 (Rev. 02/18) Judgment in a Crimioal Case
Shoet lA

 

*_ _ _

 

 
 

' _ Judgment_Page 2 of 8

DEFENDANT: SlLVER BUCKMAN

CASE NUMBER: DPAE2:14CR60540-001

ADDITIONAL COUNTS OF CONVICTION

'I'itle & Ser:l:lol Nature of offense foeole Ended Cnout
18§§1344 & 2 Bank fraud and aiding and abetting 10/26]2007

18§§1344 & 2 Bank fraud and aiding and abetting 4/18/2008

18§§1343 & 2 Wire fraud and aiding and abetting 4/24/2007

18§§1343 & 2 Wire fraud and aiding and abetting 4/3/2008

 
 

 
 

 

 

 

AO 2458 (Rev. 02/18) Judgmcnt in Criminal Clse
Shect 2 _ Imprisooment

 

 

 

 

. Judgment_Pagc _i_ of __*_8___
DEFENDANT: SlLVER BUCKMAN
CASE NUMBERZ DPAE2214CROO540-OO1

IMPRISONMENT

The defendant is hereby committed to the custody of the F ederal Bureau of Prisons to be imprisoned for a total
term of:

On each of Counts One through 12, 42 months, to run concurrently with each other. This is a total term of imprisonment of 42
months.

IZ The court makes the following recommendations to the Bureau of Prisons:

Designation to an institution as close as possible to Defendant's home in Cherry Hi||, New Jersey.

\:l The defendant is remanded to the custody of the United States Marshal.

|:l The defendant shall surrender to the United States Marshal for this district:
l:l at [:| a.m. [:| p.m. on
l:l as notified by the United States Marshal.

 

g The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

ij before 2 p.m. on 2125/2019

 

l:l as notified by the United States Mar“shal.

[l as notified by the Probation or Pretrial Services Oflice.

RETURN

 

 

 

I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNlTEI) STATES MARSHAL
By

 

DEPU'I'Y UNITED S'I`A'l'ES MARSHAL

Ao 2453 (Rev. 02/18) Judgnent in a criminal case
Sheet 3 - Supervised Release

t ludgment_l’age ___z of §
DEFENDANT: SlLVER BUCKMAN
CASE NUMBER: DPAE2:14CR00540-001

SUPERVISED RELEASE

 

Upon release from imprisomnent, you will be on supervised release for a term of :

On each of Counts One through 12, 5 years, to run concurrently with each other. This is a total term of supervised release of
5 years.

MANDATORY CONDITIONS

1_ You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

l:| The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check ifapplicable)
4_ 121 You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitutiOn. (check ifapplicable)
5. ij You must cooperate in the collection of DNA as directed by the probation officer. (checlc ifapplicable)
|:l You must comply with the requirements of the Sex Oft`ender Registration and Notitication Act (34 U.S.C. § 20901, et seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7 , |:| You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 245B (Rev. 02/18) Judgment in a Criminal Case

DEFENDANT: sii_vER BucKMAN

Sheet 3A - Supervised Release
Judgment_Page 5 of g

CASE NUMBER: DPAE2:14CR00540-001

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.

!~":P

ll.
12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
fi‘ame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nuncha.kus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

 

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 3B _ Supervised Release
‘ Judgment_Page _6_ of ~_8__ l
DEFENDANT: SlLVER BUCKMAN
CASE NUMBER: DPAE2:14CR00540-001

ADDITIONAL SUPERVISED RELEASE TERMS

1. The defendant shall provide the U.S. Probation Ofice with full disclosure of her financial records to include yearly
income tax returns upon the request of the U.S. Probation Office. The defendant shall cooperate with the probation officer
in the investigation of her financial dealings and shall provide truthful monthly statements of her income.

2. The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the
approval of the probation officer, unless the defendant is in compliance with a payment schedule for any fine or restitution
obligation. The defendant shall not encumber or liquidate interest in any assets unless it is in direct service of the fine or
restitution obligation or otherwise has the express approval of the Court.

 

 

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 -- Criminal Mooeta.ry Peoalties

 

= Judgment-Page z 1 of §
DEFENDANT: SlLVER BUCKMAN

CASE NUMBER: DPAE2:14CR00540-001
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Ei_ig Restitiition
TOTALS $ 1,200.00 $ 0.00 $ 0.00 $

n The determination of restitution is deferred until 2/11/2019 . An Amended Judgment in a Criminal Case (AO 245C) will be entered
afier such determination

[] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a artial a ent, each a ee shall receive an approximatel ro ortioned ayment, unless specified otherwise i_n
the priority order or percgntage 1taiayy$ent colunpm below. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.

__ _ _ ____ __ __ ammunniirtimd

 

ToTALs $ 0.00 $ 0.00

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day alier the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

g The court determined that the defendant does not have the ability to pay interest and it is ordered that:
@ the interest requirement is waived for the [I fine g restitution

[] the interest requirement for the [] fine l:l restitution is modified as follows:

* Justice for Victims of Traffickin Act of 2015, Rub. L. No. 114-22.

** Findings for the total amount o losses are uired under Chapters 109A, l 10, l 10A, and l l3A of Title l8 for offenses committed on or
aiier September 13, 1994, but before April 23, l 96.

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 6 _ Schedule of Paymeots

Judgment--Page 8 of l 8
DEFENDANTZ SlLVER BUCKMAN

cAsE‘NUMBER; DPAEz:14cR00540-001

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A m Lump sum payment of $ 1200-00 due immediately, balance due
\:| not later than , or

|:| inaccordance with |:| C, |:| D, |:| E, or |:| Fbelow; or

B El Payment to begin immediately (may be combined with l:l C, l:l D, or l:l F below); or

C [l Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) afier the date of this judgment; or

D [l Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E [| Payment during the tenn of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F E Special instructions regarding the payment of criminal monetary penalties:

Schedule of payments of restitution will be set forth in the Amended Judgment.

Unless _the court ha_s expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
th_e period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ lnmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joint and Several
Defendant and Co-Defendant Names_ and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropnate.

Joint and Severa| determinations will be set forth in the Amended Judgment.

l:l The defendant shall pay the cost of prosecution.

l:l

The defendant shall pay the following court cost(s):

I:l The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interestz (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

